[lynchlogo.jpg]

MASTER LEASE AGREEMENT

--------------------------------------------------------------------------------



MASTER LEASE AGREEMENT (as amended or supplemented from time to time, this
“Lease”) dated July 2, 2003 (the “Lease Date”) between DARLING INTERNATIONAL
INC., a corporation organized and existing under the laws of the State of
Delaware and having its principal office at 251 O’Connor Ridge Blvd., Suite 300,
Irving, Texas 75038 (“Lessee”), and MERRILL LYNCH CAPITAL, A DIVISION OF MERRILL
LYNCH BUSINESS FINANCIAL SERVICES INC., a corporation organized and existing
under the laws of the State of Delaware having its principal office at 222 North
LaSalle Street, Chicago, IL 60601 (“Lessor”).

This Lease contains the general terms that apply to the leasing of property from
Lessor to Lessee. Additional terms that apply shall be contained in a Schedule.
Capitalized terms used herein are defined (i) in the context in which such term
is used below, (ii) under the heading “Specific Terms” set forth below, or (iii)
in an applicable Schedule. Lessee and Lessor hereby agree as follows:

Specific Terms. In addition to terms defined elsewhere in this Lease, when used
herein the following terms shall have the following meanings:

“Acceptance Date” shall mean the date of execution by Lessee of a certificate of
delivery and acceptance with respect to the Property.

“Additional Lease Documents” shall mean the Lease Documents, other than the
Lease.

“Automatic Payment Service” shall mean a program established by Lessor from time
to time in which payments are made by electronic transfer directly from Lessee’s
bank account or financial institution.

“Bankruptcy Event” shall mean any of the following: (i) a proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt or
receivership law or statute shall be filed or consented to by Lessee or any
Guarantor; or (ii) any such proceeding shall be filed against Lessee or any
Guarantor and shall not be dismissed or withdrawn within sixty (60) days after
filing; or (iii) Lessee or any Guarantor shall make a general assignment for the
benefit of creditors; or (iv) Lessee or any Guarantor shall generally fail to
pay or admit in writing its inability to pay its debts as they become due; or
(v) Lessee or any Guarantor shall be adjudicated a bankrupt or insolvent.

“Basic Rent” shall mean the periodic rent set forth in the applicable Schedule
other than Interim Rent, payable by Lessee during the Basic Term.

“Basic Term” shall mean the period of time commencing with the Commencement Date
and continuing thereafter until the Basic Term Expiration Date (as defined in an
applicable Schedule).

“Broker” shall mean the specific broker, intermediary, or other arranger (if
any) retained by Lessee or Lessor and set forth in the applicable Schedule.

“Business Day” shall mean any day other than a Saturday, Sunday, federal holiday
or other day on which the New York Stock Exchange is regularly closed.

“Commencement Date” is set forth in the applicable Schedule.

“Default” shall mean either an “Event of Default” or an event which with the
giving of notice, passage of time, or both, would constitute such an Event of
Default.

“First Rent Payment Date” is set forth in the applicable Schedule.

“General Funding Conditions” shall mean each of the following conditions to any
obligations of Lessor hereunder: (i) no Default shall have occurred and be
continuing or would result from the execution of the Lease Documents or the
consummation of the transactions contemplated hereby; (ii) there shall not have
occurred and be continuing any material adverse change in the business or
financial condition of Lessee; (iii) all representations and warranties of
Lessee in this Lease or any of the Additional Lease Documents shall then be true
and correct in all material respects; (iv) Lessor shall have received this Lease
and applicable Schedule and any other Additional Lease Documents, duly executed
and filed or recorded where applicable, all of which shall be in form and
substance reasonably satisfactory to Lessor; (v) Lessor shall have received
evidence satisfactory to it of the insurance required hereby or by any of the
Additional Lease Documents; (vi) Lessor shall have received from any Broker
retained by Lessee written confirmation of its receipt of any commission, fee or
charge owing to it or its waiver of any claim against Lessor in regard thereto;
and (vii) any additional conditions specified in the applicable Schedule or in
any other Lease Document shall have been met to the reasonable satisfaction of
Lessor.

“Guarantor” shall mean a person or entity who has either guaranteed or provided
collateral for any or all of the obligations of Lessee under the Lease
Documents. In the event there is no Guarantor, then any references to Guarantor
herein may be disregarded.

“Interim Rent” shall mean an amount equal to the product of (i) the total annual
Basic Rent for the first year of the Basic Term under the applicable Schedule
divided by 360, and (ii) the actual number of days from (and including) the
Acceptance Date to the Commencement Date.

“Lease Documents” means this Lease and all Schedules together with all
documents, records, instruments, and agreements related thereto, whether with or
from Lessee or any other party, which are contemplated hereby or otherwise
reasonably required by Lessor in connection herewith.



Page 1


--------------------------------------------------------------------------------



“Lessor’s Transfer Limitations” shall have the meaning ascribed to it in the
section herein entitled “Casualty Occurrence” and shall mean that the transfer
to Lessee of Lessor’s rights in any Property shall be made “as is,” “where is”
and with all defects, without recourse and WITHOUT REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, other than a warranty that the Property is free and clear of
any liens created by Lessor.

“Permitted Liens” shall mean with respect to the Property: (i) liens for current
taxes not delinquent, other non-consensual liens arising in the ordinary course
of business for sums not due, and, if Lessor’s rights to and interest in the
Property are not materially and adversely affected thereby, any such liens for
taxes or other non-consensual liens arising in the ordinary course of business
being contested in good faith by appropriate proceedings; (ii) liens in favor of
Lessor; and (iv) any other liens expressly set forth in an applicable Schedule
as being a Permitted Lien.

“Property” shall mean the property described on any Schedule, and shall mean in
every instance (i) any one unit, item or part of any Property, and (ii) all
Property taken together in the aggregate.

“Taxes” shall mean all fees and assessments, and all sales, use, property,
privilege, transfer, stamp, value added, excise and other taxes and charges
(including all interest and penalties), now or hereafter imposed by any
governmental body or agency.

“UCC” shall mean the Uniform Commercial Code in effect in the State of Illinois
from time to time.

 1.  Lease. Lessor agrees to lease to Lessee, and Lessee agrees to lease from
     Lessor, the Property described in each Schedule on the terms and conditions
     specified in each Schedule and in this Lease. In the event that any term of
     any Schedule conflicts or is inconsistent with any term of this Lease, the
     term of the Schedule shall control.
     
     
 2.  Term. This Lease shall become effective upon execution by Lessee and the
     acceptance of this Lease by Lessor at its office in Chicago, Illinois. The
     term of the Lease with respect to any item(s) of Property shall consist of
     the term set forth in the Schedule relating thereto, including any renewal
     or extension options, if applicable.
     
     
 3.  Rent. Lessee shall pay Lessor the rental installments in the aggregate
     amounts specified in the applicable Schedule, and all other amounts payable
     to Lessor pursuant to the Lease and each Schedule (collectively, the
     "Rent"). Basic Rent payments shall be paid on the dates specified for their
     payment in the applicable Schedule (and in the event such date is not a
     Business Day, the due date shall be the first Business Day following such
     date). The accrued Interim Rent shall be paid by Lessee on the First Rent
     Payment Date. If any Rent is not paid within ten days of the due date,
     Lessor may charge Lessee a late charge equal to 5% of the amount in arrears
     but in no event exceeding the lawful maximum, if any. Lessor shall make
     reasonable efforts to send Lessee invoices for Rent, but the failure to do
     so or the incorrectness of any invoice shall not relieve Lessee of its
     obligation to pay Rent.
     
     
 4.  Quiet Enjoyment. So long as no Event of Default has occurred and is
     continuing, Lessee shall have the right to quietly possess and use the
     Property as provided herein without interference by Lessor.
     
     
 5.  Net Lease; Unconditional Obligations. This Lease is a non-cancelable net
     lease, and Lessee acknowledges and agrees that Lessee's obligations
     hereunder and under every Schedule, including its obligations to pay Rent,
     shall be absolute and unconditional no matter what happens, even if the
     Property is damaged or destroyed, if it is defective or if Lessee no longer
     can use it, or any other event whatsoever. Rent shall be paid without
     notice or demand and without any right of setoff, abatement, reduction,
     diminution, withholding, defense, counterclaim or recoupment whatsoever,
     whether they are due or alleged to be due, and regardless of any past,
     present or future claims which Lessee may have against Lessor, the Property
     or any part thereof, or against any other person for any reason whatsoever,
     even giving effect to any present or future law. This Lease may be
     cancelled only as expressly provided herein.
     
     
 6.  Conditions to Lease. Lessor's obligations under this Lease and each
     Schedule, including its obligation to purchase and lease any Property to be
     leased thereunder, are conditioned upon Lessor's determination that all of
     the following have been satisfied: (i) receipt by Lessor of the following
     Lease Documents, each to be in a form and substance satisfactory to Lessor
     in its discretion: (A) bills of sale, bills of lading, certificates of
     delivery and acceptance, and purchase orders and invoices as shall be
     required by Lessor, and (B) such certificates, opinions, lien releases,
     consents, waivers, notices and other documents as Lessor may reasonably
     request; (ii) to the extent applicable, any UCC financing statements shall
     have been filed where it is necessary and desirable in the discretion of
     Lessor; and (iii) each of the General Funding Conditions shall have been
     met. Simultaneously with the execution of the bill of sale or the delivery
     of the Property (or any item thereof) to Lessee, as the agent of Lessor to
     accept delivery of the Property from the applicable supplier or vendor, as
     applicable, Lessee shall also execute a certificate of delivery and
     acceptance in a form provided by Lessor, covering all of the Property
     described in the bill of sale or the supplier or vendor invoice(s), as
     applicable. Upon execution by Lessee of any such certificate of delivery
     and acceptance, the Property described thereon shall be deemed to have been
     delivered to, and irrevocably accepted by, Lessee for lease hereunder.
     
     
 7.  Representations and Warranties. Lessee warrants and represents the
     following as of the Lease Date and as of each Acceptance Date:
     
     
     1. Lessee has been duly organized and is validly existing in good standing
        under the laws of the state of its organization and is qualified to do
        business and in good standing in the state where the property will be
        located;
     2. The execution, delivery and performance by Lessee of the Lease Documents
        (i) have been duly authorized by all requisite action, (ii) do not and
        will not violate or conflict with any law or other governmental
        requirement, or any of the agreements, instruments or documents which
        formed or govern Lessee, and (iii) do not and will not breach or violate
        any of the provisions of, and will not result in a default by Lessee
        under, any other agreement or document to which it is a party or by
        which it or its properties are bound;
     3. The Lease Documents to which Lessee is a party are the respective legal,
        valid and binding obligations of Lessee, enforceable against it in
        accordance with their respective terms, except as enforceability may be
        limited by bankruptcy and other similar laws affecting the rights of
        creditors generally or by general principles of equity;
     4. Except as expressly set forth in Lessee's financial statements, all
        financial statements of Lessee furnished to Lessor have been prepared in
        conformity with generally accepted accounting principles, consistently
        applied, are true and correct in all material respects, and fairly
        present the financial condition and the results of its operations for
        the periods then ended (subject, in the case of interim unaudited
        financial statements, to normal year-end audit adjustments and the
        absence of footnotes); and since the most recent date covered by such
        financial statements, there has been no material adverse change in any
        such financial condition or operation;
     5. No litigation, arbitration, administrative or governmental proceedings
        are pending or, to the knowledge of Lessee, threatened against Lessee
        which would, if adversely determined, negatively affect the ability of
        Lessee to fulfill its obligations under this Lease or any Schedule;
     6. Except for any Broker listed on the applicable Schedule as retained by
        Lessee, Lessee has not in connection with the transactions contemplated
        hereby directly or indirectly engaged or retained any broker or other
        loan arranger; and
     7. The Property is personal property and when subjected to use by the
        Lessee will not be or become fixtures under applicable law.
     
     
     
     Page 2
     
     
     --------------------------------------------------------------------------------
     
     

 8.  Financial and Other Information. Lessee shall furnish or cause to be
     furnished to Lessor all of the following: (i) within 120 days after the
     close of each fiscal year of Lessee, a copy of the consolidated annual
     audited financial statements of Lessee, including in reasonable detail, a
     balance sheet and statement of retained earnings as at the close of such
     fiscal year and statements of profit and loss and cash flow for such fiscal
     year; (ii) within 60 days after the close of each fiscal quarter of Lessee,
     a copy of the interim financial statements of Lessee for such fiscal
     quarter (including in reasonable detail both a balance sheet as of the
     close of such fiscal period, and statement of profit and loss for the
     applicable fiscal period); and (iii) such other information as Lessor may
     from time to time reasonably request relating to Lessee, and Guarantor or
     the Property. Lessee agrees that except as otherwise specified herein or
     otherwise agreed to in writing by Lessor: (i) all annual financial
     statements required to be furnished by Lessee to Lessor hereunder will be
     prepared by either the current certified public accountants for Lessee or
     other such accountants reasonably acceptable to Lessee, and (ii) all other
     financial information required to be furnished by Lessee to Lessor
     hereunder will be certified as correct by the party who has prepared such
     information, and, in the case of internally prepared information with
     respect to Lessee, certified as correct by its chief financial officer.
     
     
 9.  General Indemnification. Lessee agrees to defend, indemnify and hold Lessor
     (and its successors and assigns) harmless from and against all liabilities,
     losses, damages, actions, suits, demands, and claims of any kind or nature,
     and all costs and expenses whatsoever in connection therewith (including
     reasonable attorneys' fees) directly or indirectly arising out of or in any
     manner connected with (i) Lessee's failure to comply with the terms of this
     Lease, any Schedule, or any document related thereto, or (ii) the
     manufacture, purchase, financing, ownership, possession, control, delivery,
     installation, return, rejection, nondelivery, use, storage, operation,
     maintenance, repair, lease or condition of any Property, including without
     limitation: claims for injury or death to persons and for damage to
     property, claims relating to patent, copyright or trademark infringement,
     and claims relating to latent or other defects in the Property whether or
     not discoverable by Lessor, except to the extent caused by the indemnified
     party's sole gross negligence or willful misconduct.
     
     
 10. General Tax Indemnification. Lessee agrees to pay if and when due, and
     indemnify and hold Lessor harmless from and against, in addition to other
     amounts due hereunder and under each Schedule, all Taxes upon any of the
     Property or upon the purchase, ownership, possession, leasing, operation,
     use, rentals, or other payments, or disposition hereunder whether payable
     by Lessor or Lessee (excluding taxes on or measured by Lessor's net
     income). At Lessee's cost, Lessor will prepare and file with the
     appropriate offices any and all tax and similar returns required to be
     filed with respect thereto. Lessee agrees to notify Lessor of such
     requirements and furnish Lessor with all information required by Lessor so
     that it may effect such filing. Any Taxes paid by, or imposed on, Lessor on
     behalf of Lessee shall become immediately due and payable on Lessor's
     demand. Without limiting the foregoing, Lessee shall (i) reimburse Lessor
     upon receipt of a written request for reimbursement for any Taxes charged
     to or assessed against, and paid by, Lessor, (ii) on request of Lessor,
     submit to Lessor written evidence of Lessee's payment of Taxes, and (iii)
     on all reports or returns relative to any Taxes, show the ownership of the
     Property by Lessor, and send a copy thereof to Lessor. To the extent
     applicable law does not allow Lessee to report and or pay such Taxes
     directly to the applicable governmental authority, Lessee, as Lessor's
     agent, shall prepare or have prepared at Lessee's expense all Tax forms,
     returns, or documents and deliver them to Lessor for Lessor's approval at
     least forty-five (45) days prior to the due date for their delivery. Lessee
     shall provide Lessor with the funds necessary to pay the Taxes due with
     respect to such Tax forms, returns, or documents at least thirty (30) days
     prior to the date such Taxes are due. Lessor may invoice Lessee for all
     sales, use, and other similar taxes imposed upon the Property, this Lease,
     or the payments of Rent hereunder and invoiced amounts will be due to
     Lessor on the next rent payment date following the transmission of such
     invoice by Lessor. In any event, at any time that a Default exists or if
     Lessor determines that any Taxes may or will become due or payable after
     the Basic Term Expiration Date (as defined in an applicable Schedule),
     Lessor may require that the amounts of such Taxes be escrowed with Lessor
     in advance of their payment.
     
     
 11. Income Tax Indemnification. If the applicable Schedule reflects this Lease
     is a "Tax Lease" with respect to the Property subject to such Schedule,
     then the following shall apply: Lessor, as owner, shall be entitled to any
     and all of the most accelerated depreciation deductions with respect to the
     Property as provided under the Internal Revenue Code of 1986, as amended
     from time to time, and any and all other such state, local or federal tax
     benefits as may now or hereafter be available to an owner of such Property
     (collectively, "Tax Benefits"). If as a result of (i) the inaccuracy or
     breach of any of Lessee's representations, warranties and covenants in any
     Lease Document, or (ii) the acts or failure to act of Lessee or any person
     claiming an interest in the Property through the Lessee (other than a
     casualty or other event with respect to which Stipulated Loss Value shall
     have been paid by Lessee), Lessor shall lose, or shall not, in its
     reasonable opinion, have the right to claim, or there shall be disallowed,
     delayed, deferred, recalculated or recaptured, any portion of the Tax
     Benefits with respect to any Property (a "Loss of Tax Benefits"), or there
     shall be included in Lessor's gross income any amounts other than Rent in
     respect of the purchase price of any Property (an "Inclusion"), then, on
     and after the next succeeding Rent payment date after written notice to
     Lessee by Lessor, Lessee agrees to pay Lessor an amount in cash that will
     cause Lessor's after-tax yield and cash flow in respect of the Property,
     after taking into account all items of income and deductions of Lessor over
     the term of each Lease and the useful life of the Property contemplated
     thereunder, to equal that which Lessor would have realized if Lessor had
     not incurred such a Loss of Tax Benefits or had such an Inclusion, together
     with all interest, costs (including attorneys' fees), penalties and
     additions to tax associated with any such Loss of Tax Benefits or
     Inclusion. If any claim or contest regarding any tax indemnity covered in
     this provision shall arise, such claim or contest shall be addressed or
     conducted, at Lessee's expense, in the manner reasonably specified by
     Lessor with participation by Lessee.
     
     
     
     Page 3
     
     
     --------------------------------------------------------------------------------
     
     

 12. Use and Maintenance. Lessee shall at its expense (i) make all necessary
     site preparations and cause the Property to be operated substantially in
     accordance with any applicable manufacturer's manuals, instructions, and
     designed use to the extent necessary to maintain warranty rights; (ii)
     maintain the Property in working and good condition (reasonable wear and
     tear excepted), and comply in all material respects with any manufacturer's
     recommended maintenance program requirements and all applicable laws and
     regulations; (iii) maintain, service and repair each item of Property as
     would a prudent owner of such item, and (iv) comply with any additional
     maintenance requirements set forth by Lessor in any Schedule. All parts
     furnished in connection with such maintenance or repair, and all
     accessories, replacements, parts and substitutions to the Property shall
     become the Property of Lessor and be included in the definition of Property
     subject to this Lease. Except with the prior written consent of Lessor,
     Lessee shall not cause or permit any material changes or alterations to be
     made to the Property, and shall not attach or incorporate any Property to
     another item such that the Property might be deemed to have become an
     accession to or a part of such other item.
     
     
 13. Title. Lessor and Lessee hereby confirm their mutual intent that: (i) the
     Property shall remain personal property, notwithstanding the mode or manner
     of its attachment to any real property, (ii) the Property shall be readily
     removable from, and not primarily used for or essential to the operation
     of, the real property on which it is situated, and (iii) title to the
     Property shall remain vested solely in Lessor. Except for Permitted Liens,
     Lessee shall keep each item of Property free and clear of all claims,
     liens, pledges, or other encumbrances, and shall at all times protect and
     defend, at its cost, the title of Lessor from and against all claims,
     liens, and legal processes of creditors of Lessee. Notwithstanding the
     express intent of Lessor and Lessee, should a court of competent
     jurisdiction determine that the Lease is a lease intended as security or a
     loan secured by the Property or other similar arrangement, Lessee hereby
     grants to Lessor a first priority security interest in this Lease, each
     Schedule, all Property together with all accessories, replacements, parts
     and substitutions of the Property and any and all proceeds thereof
     (including insurance proceeds) to secure the payment and performance of all
     indebtedness and obligations of Lessee to Lessor, whether arising under the
     Lease, any Schedule, any other Lease Document. Lessee hereby authorizes
     Lessor to file any UCC financing statements evidencing such security
     interest without need of any further authentication by Lessee.
     
     
 14. Location of Lessee. Lessee shall provide Lessor not less than thirty days'
     prior written notice of any contemplated change in the name, the
     jurisdiction of organization, the address of the chief executive office, or
     the address of the principal place of business, of Lessee.
     
     
 15. Location, Inspection and Labeling of Property. With written notice to
     Lessor within 30 days thereof, Lessee may relocate Property to a location
     within the continental United States which is not a location identified on
     the applicable Schedule, provided that (i) all additional costs associated
     therewith (including Taxes) are promptly paid by Lessee, (ii) Lessee
     complies with any requirements with regard thereto imposed by Lessor
     pursuant to the section herein entitled "Further Assurances," and (iii)
     such relocation does not otherwise result in a default hereunder or under
     the applicable Schedule. Notwithstanding the foregoing, any Property which
     by its nature is intended to be moveable, including particularly trucks and
     trailers and any Property affixed thereto, may be moved (but not
     permanently relocated) from time to time in the ordinary course of Lessee's
     business to any location within the continental United States, without
     notice to Lessor. Lessor shall have the right to inspect the Property
     during regular business hours, with reasonable notice (unless a Default
     exists), and in compliance with Lessee's reasonable security procedures. At
     Lessor's reasonable request, Lessee will mark, tag, or affix on each item
     of Property an identifying label showing Lessor's interest.
     
     
 16. Insurance. Lessee shall obtain and maintain, at its expense, insurance on
     and relating to the Property in such amounts, with such deductibles and
     issued by such insurers as Lessor shall now or hereafter reasonably request
     or approve. Such insurance shall include: (i) "all risk" insurance against
     loss or damage to the Property naming Lessor, its successors and assigns as
     sole loss payee, (ii) commercial general liability insurance (including
     contractual liability, products liability, and pollution coverages) naming
     Lessor, its successors and assigns as an additional insured, and (iii)
     other insurance against other risks of loss and with such terms as shall be
     reasonably satisfactory to, or reasonably required by, Lessor. Lessee shall
     on or prior to the Acceptance Date of each Schedule and prior to each
     policy renewal, furnish to Lessor certificates of insurance or other
     evidence satisfactory to Lessor that such insurance coverage is in effect.
     If Lessee fails to maintain any insurance policies required herein, then in
     addition to any other rights and remedies of Lessor hereunder, Lessor shall
     have the option (but not the obligation) to pay the premiums on any such
     policies or to take out new insurance under terms satisfactory to Lessor,
     and any amounts paid by Lessor pursuant thereto shall be immediately due
     and payable by Lessee upon demand.
     
     
 17. Casualty Occurrence. Lessee assumes, and shall at all times bear the entire
     risk of, any loss, theft, damage to, or destruction of any Property from
     any cause whatsoever from the time such Property is shipped to Lessee until
     its return to Lessor or other disposition at the end of the Lease. Lessee
     shall promptly notify Lessor in writing if any Property shall be or become,
     lost, stolen, destroyed, irreparably damaged, or permanently rendered unfit
     for use from any cause whatsoever (each a "Casualty Occurrence"). On the
     regular rent payment due date succeeding a Casualty Occurrence (the
     "Payment Date"), Lessee shall pay Lessor the sum of (i) the Stipulated Loss
     Value of such Property calculated in accordance with the applicable
     Schedule as of the Payment Date, and (ii) all Rent and other amounts which
     are due hereunder as of the Payment Date. Upon payment of all sums due
     hereunder with respect to such Property, the obligation of Lessee to pay
     Rent and the term of this Lease with respect to such Property shall
     terminate. Following payment of any Stipulated Loss Value, and if no Event
     of Default has occurred and remains continuing, Lessor will then (a)
     transfer to Lessee the Lessor's rights to such Property "as is," "where is"
     and with all defects, without recourse and WITHOUT REPRESENTATION OR
     WARRANTY, EXPRESS OR IMPLIED, other than a warranty that the Property is
     free and clear of any liens created by Lessor (the foregoing limitations
     herein called "Lessor's Transfer Limitations"); and (b) remit to Lessee any
     physical damage insurance proceeds received by Lessor arising out of such
     loss up to the amount of the Stipulated Loss Value paid.
     
     
 18. Sublease; Assignment. Without the prior written consent of Lessor, Lessee
     will not assign, transfer, sublease or dispose of any Property or any of
     its rights or obligations under the Lease Documents, or its leasehold or
     any other interest therein, or otherwise permit the Property to be operated
     or used by, or to come into or remain in the possession of, anyone but
     Lessee. Any unpermitted assignment, transfer, delegation or sublease by
     Lessee shall be void at inception. Notwithstanding the foregoing, however,
     so long as no Default then exists, Lessee may, upon first giving at least
     thirty days prior written notice to Lessor, assign (in whole, but not in
     part) its rights and interests hereunder or sublease (in whole, but not in
     part) the Property, to a subsidiary or affiliate of Lessee, provided,
     however, that: (i) notwithstanding any such assignment or sublease, Lessee
     shall be and remain primarily liable hereunder; (ii) the terms of any
     sublease must be substantially similar to the terms hereof, and in any
     event reviewed and approved by Lessor prior to inception of the sublease;
     (iii) the rights of any assignee or sublessee to any Property shall be
     subject, subordinate and inferior to the rights, title and interest of
     Lessor hereunder at all times; and (iv) Lessee shall assign all of its
     rights and claims against any assignee or sublessee to Lessor, and take
     such further actions as Lessor may reasonably request, to evidence, perfect
     or protect Lessor's interests as assignee thereof, including obtaining, at
     Lessee's expense, UCC filings, third party waivers, insurance certificates
     and opinions of counsel incident to such assignment or sublease. Lessee
     acknowledges and agrees that, subject in all respects to Lessee's rights
     therein, Lessor may sell, assign, grant a security interest in, or
     otherwise transfer all or any part of its rights, title interest and
     obligations in the Lease Documents and the Property without any necessity
     of first obtaining the consent of, or giving any notice to, the Lessee.
     Upon Lessor's written notice, Lessee shall, if requested, pay directly to
     such assignee without abatement, reduction, diminution, setoff,
     withholding, defense, counterclaim, or recoupment (collectively, "Defense")
     in respect of any such amount that becomes due hereunder. Lessee waives and
     agrees it will not assert any such Defense against any assignee. Such
     assignee shall have and be entitled to exercise any and all rights and
     remedies of Lessor hereunder, and all references herein to Lessor shall
     include Lessor's assignee.
     
     
     
     Page 4
     
     
     --------------------------------------------------------------------------------
     
     

 19. Disclaimer of Warranties. Lessee acknowledges that it has selected the
     Property without any assistance from Lessor, and Lessor is not a seller,
     supplier, manufacturer, or dealer, nor a seller's or a dealer's agent.
     LESSOR HAS NOT MADE AND DOES NOT MAKE ANY WARRANTY OR REPRESENTATION
     WHATSOEVER, EITHER EXPRESS OR IMPLIED, AS TO THE FITNESS, CONDITION,
     MERCHANTABILITY, DESIGN OR OPERATION OF THE PROPERTY, ITS FITNESS FOR ANY
     PARTICULAR PURPOSE, THE QUALITY OR CAPACITY OF THE MATERIALS IN THE
     PROPERTY OR WORKMANSHIP IN THE PROPERTY, LESSOR'S TITLE TO THE PROPERTY, OR
     ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER. Lessor shall have no
     liability for any damages, whether direct or indirect, incidental or
     consequential, caused by the Property or incurred by Lessee as a result of
     any installation, operation, defect or malfunction in the Property. Lessee
     agrees to look solely to the manufacturer or supplier of any defective or
     malfunctioning Property for the repair or replacement of such Property and
     to continue to pay all Rent in spite of such defect or malfunction. Lessor
     hereby assigns to Lessee during the Basic Term (and any Renewal Term), any
     warranty, guarantee or indemnity of the manufacturer or supplier issued or
     transferred to Lessor with respect to the Property.
     
     
 20. Return. Upon the expiration or earlier termination of the Basic Term of any
     Schedule (or of any renewal thereof, if applicable), and subject to any
     return provisions or early buyout or purchase options set forth in the
     applicable Schedule, Lessee shall, at its own expense, return the Property
     to Lessor (i) in the same condition as when delivered to Lessee hereunder,
     ordinary wear and tear resulting from proper use thereof excepted, (ii) in
     such operating condition as is capable of performing its originally
     intended use, (iii) having been used, operated, serviced and repaired in
     accordance with, and otherwise complying with, the section of this Lease
     entitled "Use and Maintenance", (iv) free and clear of all liens, claims,
     pledges or other encumbrances created by Lessee or suffered to exist
     against lessee's interest in such Property, and (v) in accordance with any
     additional requirements set forth in the applicable Schedule. The Property
     shall be inspected by representatives of Lessor upon return, and Lessee
     agrees to pay any reasonable inspection fees incurred by Lessor pursuant
     thereto. Lessee shall return the Property within ten (10) days after the
     expiration or earlier termination of the term of the applicable Schedule by
     delivering it to such place within the continental United States as Lessor
     shall specify, but in no event greater than 500 miles from the location of
     the Property as set forth in the applicable Schedule. In addition to
     Lessor's other rights and remedies hereunder, if the Property is not
     returned in a timely fashion for any reason or no reason, or if repairs are
     necessary to place any items of Property in the condition required in this
     Section, or if the Lessee had not by then provided to Lessor any tax escrow
     as may be required in the applicable Schedule, Lessee shall pay to Lessor
     on demand per diem Rent at the last prevailing lease rate under the
     applicable Schedule with respect to such items of Property, for the period
     of delay in return, or for the period of time reasonably necessary to
     accomplish such repairs together with the cost of such repairs, as
     applicable. Lessor's acceptance of such Rent on account of such delay or
     repair does not constitute a renewal of the term of the related Schedule or
     a waiver of the Event of Default arising therefrom or Lessor's right to
     prompt return of the Property in proper condition as required hereby.
     
     
 21. Events of Default. The occurrence of any of the following events shall
     constitute an "Event of Default" under this Lease:
     
     
     1.  Lessee shall fail to pay when due any Rent or other amount owing or
         required to be paid under this Lease or any Additional Lease Documents,
         and any such failure shall continue for more than five (5) days after
         written notice thereof shall have been given by Lessor to Lessee;
     2.  Lessee or any Guarantor shall default in the performance or observance
         of any covenant or agreement on its part to be performed or observed
         under any of the Lease Documents (not constituting an Event of Default
         under any other clause of this Section), and such default shall
         continue unremedied for fifteen (15) days after written notice thereof
         shall have been given by Lessor to Lessee;
     3.  Any representation or warranty made by Lessee, any Guarantor or any
         Broker representing Lessee, whether contained in any of the Lease
         Documents or otherwise, shall at any time prove to have been incorrect
         in any material respect when made;
     4.  Lessee shall fail to maintain insurance on the Property in accordance
         with the Lease Documents;
     5.  A default or event of default by Lessee or any Guarantor shall occur
         under the terms of any other agreement, instrument or document with or
         intended for the benefit of Lessor, or any of its affiliates, and any
         required notice shall have been given and/or required passage of time
         shall have elapsed;
     6.  Any Bankruptcy Event shall occur;
     7.  Any event shall occur which results in any monetary default of any
         agreement involving Lessee evidencing any indebtedness greater than
         $1,000,000.00 that continues beyond the earlier of the applicable cure
         period or 5 Business Days;
     8.  Lessee ceases to do business as a going concern;
     9.  Any direct or indirect sale, conveyance, assignment or other transfer
         of any ownership interest of Lessee or any Guarantor which results, in
         a change of "beneficial ownership" (as such term is defined in Rule
         13(d)-3 and Rule 13(d)-5 under the Securities Exchange Act of 1934),
         directly or indirectly, of more than fifty percent (50%) of the total
         voting power of all classes of capital stock then outstanding of the
         Lessee entitled (without regard to the occurrence of any contingency)
         to vote in elections of directors of Lessee;
     10. The Property shall be or become subject to any material abuse or
         misuse, or any levy, attachment, seizure or confiscation which is not
         released within thirty (30) days; and
     11. Lessee shall fail to provide Lessor with prompt written notification of
         any Default, or of any information which indicates that any financial
         statements provided to Lessor do not in any material respect present
         fairly the financial condition and results of operations purported to
         be presented in such statements.
     
     
     
     
     Page 5
     
     
     --------------------------------------------------------------------------------
     
     

 22. Remedies Upon Default.
     
     1. Upon the occurrence and during the continuance of any Event of Default,
        Lessor may at its sole option do any one or more or all of the
        following, at such time and in such order as Lessor may in its sole
        discretion choose:
        1. Terminate the Lease and any obligation of Lessor to continue or
           provide additional financial accommodations of any kind to the
           Lessee; and upon any such termination Lessor shall be relieved of all
           such obligations;
        2. Declare and claim all unpaid Rent and sums due and payable (a) under
           this Lease (excluding any amounts due under clause (b) of this
           provision), plus (b) an amount equal to the greater of the then
           applicable Stipulated Loss Value (which Lessee acknowledges is not a
           penalty and has a reasonable discount rate implicit therein), or the
           then applicable fair market value of the Property as determined by
           Lessor;
        3. Require that Lessee return all Property to Lessor in accordance with
           the terms of the applicable Schedule and the provision in this Lease
           entitled "Return";
        4. Peacefully enter the premises where any Property is located and take
           possession of the Property without the use of any judicial process
           and without liability to Lessee for such entry;
        5. Sell any or all of the Property at public or private sale, without
           prior notice to Lessee or any Guarantor, or advertisement, or
           otherwise dispose of, use, operate, lease to others or keep idle such
           Property, all free and clear of any rights of Lessee or any Guarantor
           and without any duty to account or give other notice to Lessee or
           Guarantor for such action or inaction;
        6. Retain all or any part of the Property in satisfaction of any
           deficiency in the full payment of all obligations of Lessee should
           this Lease be determined to constitute a security agreement; and
        7. Exercise any other right or remedy which may be available under the
           Lease Documents, the UCC, or other applicable law.
        
        
     2. All rights and remedies of Lessor herein are severable and cumulative
        and in addition to all other rights and remedies available in the
        Additional Lease Documents, at law or in equity, and any one or more of
        such rights and remedies may be exercised simultaneously or
        successively.
     3. Following return of the Property pursuant to this section, Lessor will
        use commercially reasonable efforts to mitigate damages by remarketing
        or disposing of the Property via sale or re-lease. The Net Proceeds from
        any sale, re-lease or other disposition of the Property shall be applied
        to the liquidated damages and any other sums due from Lessee, with
        Lessee being liable to Lessor for the amount by which the Net Proceeds
        are less than the liquidated damages and other sums due and owing to
        Lessor from Lessee. For the purposes of this Lease and any applicable
        Schedule, "Net Proceeds" shall mean (y) cash proceeds of sale less the
        residual value of the Property at the end of the Basic Term and less
        costs of sale and collection, or (z) the present value (discounted at
        prime rate plus 3%) of re-lease rentals for a term not to exceed the
        Basic Term less costs of remarketing and collection.
     
     
 23. Miscellaneous.
     
     
     1.  Non-Waiver. No failure or delay on the part of Lessor in exercising any
         right, power or remedy pursuant to any Lease Documents shall operate as
         a waiver thereof, and no single or partial exercise of any such right,
         power or remedy shall preclude any other or further exercise thereof,
         or the exercise of any other right, power or remedy. Neither any waiver
         by Lessor of any provision of the Lease Documents, nor any consent by
         Lessor to any departure by Lessee therefrom, shall be effective unless
         the same shall be in writing and signed by Lessor. Any waiver of any
         provision of the Lease Documents and any consent to any departure by
         Lessor from the terms of the Lease Documents shall be effective only in
         the specific instance and for the specific purpose for which given.
         Except as otherwise expressly provided herein, no notice to or demand
         on Lessee shall in any case entitle Lessee to any other or further
         notice or demand in similar or other circumstances.
     2.  Finance Lease. This Lease shall constitute a "finance lease" under
         Article 2A of the UCC. Lessee waives any and all rights and remedies
         conferred upon Lessee by UCC Sections 2A-508 through 2A-522, including,
         without limitation, Lessee's rights to (i) cancel or repudiate this
         Lease, (ii) reject or revoke acceptance of any Property, (iii) recover
         damages from Lessor for breach of warranty or for any other reason,
         (iv) claim a security interest in any rejected Property in Lessee's
         possession or control, (v) deduct from Rent all or any part of any
         claimed damages resulting from Lessor's default under this Lease, (vi)
         accept partial delivery of the Property, (vii) "cover" by making any
         purchase or lease of other property in substitution for Property to be
         leased from Lessor, (viii) recover from the Lessor any general,
         special, incidental, or consequential damages, for any reason
         whatsoever, and (ix) seek specific performance, replevin, or the like
         for any of the Property.
     3.  Communications. All notices and other communications required or
         permitted hereunder shall be in writing, and shall be either delivered
         personally, mailed by postage prepaid certified mail or sent by express
         overnight courier or by facsimile. Such notices and communications
         shall be deemed to be given on the date of personal delivery, facsimile
         transmission or actual delivery of certified mail, or one Business Day
         after delivery to an express overnight courier. Unless otherwise
         specified in a notice sent or delivered in accordance with the terms
         hereof, notices and other communications in writing shall be given to
         the parties hereto at their respective addresses set forth at the
         beginning of this Lease, or, in the case of facsimile transmission, to
         the parties at their respective regular facsimile telephone numbers.
     4.  Purpose. The Property will be leased for commercial purposes only, and
         not for consumer, personal, home, or family purposes. The Property
         shall not constitute "consumer goods" and this Lease shall not be
         deemed to be a "consumer lease" under the UCC.
     5.  Fees, Expenses and Taxes. Lessee shall pay or reimburse Lessor for: (i)
         all UCC filing and search fees and expenses incurred by Lessor in
         connection with the verification, perfection or preservation of
         Lessor's rights hereunder or in the Property; (ii) any and all stamp,
         transfer and documentation taxes and fees payable or determined to be
         payable in connection with the execution, delivery and/or recording of
         the Lease Documents; (iii) a reasonable third party out-of-pocket
         service fee charged by Lessor to Lessee for services rendered in
         connection with the assessment, filing and payment of any Taxes on the
         Property, and (iv) all reasonable fees and out-of-pocket expenses
         (including, but not limited to, reasonable fees and expenses of outside
         counsel) incurred by Lessor in connection with the preparation,
         execution, administration, waiver or amendment of the Lease Documents
         or the collection of any sum payable under any of the Lease Documents
         not paid when due, and the enforcement of any of the Lease Documents,
         excluding, however, salaries and normal overhead attributable to
         Lessor's employees. Lessor shall invoice Lessee for all such fees and
         costs therefore, in which event Lessee shall pay all such fees,
         expenses and taxes within five Business Days after receipt of such
         invoice, however, in the event Lessee is in Default under this
         Agreement or any Schedule, Lessor may apply any funds received from
         Lessee to any amounts then due and owing. The obligations of Lessee
         under this paragraph shall survive the expiration or termination of
         this Lease and any Schedules.
         
         
         
         Page 6
         
         
         --------------------------------------------------------------------------------
         
         
     
     6.  Usury. It is not the intent of the parties to create rent or other
         payment obligations of Lessee pursuant to any Lease Document which
         would be considered usurious under applicable law. However, if any such
         payment shall be found to be usurious by a court of competent
         jurisdiction, then Rent or such other amounts shall automatically be
         reduced to the then highest rate permitted by applicable law and the
         usurious portion of the Rent or such other amounts shall be applied to
         the Lessee's remaining obligations under this Lease in a manner
         reasonably determined by Lessor.
     7.  No Use of Merrill Lynch Name. Lessee and Guarantor will not directly or
         indirectly publish, disclose or otherwise use in any advertising or
         promotional material, or press release or interview, the name, logo or
         any trademark of Lessor, Merrill Lynch and Co., Inc., or any of their
         affiliates.
     8.  Intermediaries and Brokers. If the applicable Schedule reflects the
         existence of a specific Broker, then the following shall apply: Lessee
         acknowledges and agrees that: (a) Broker is an independent contractor
         and neither Broker nor Lessor is the agent of the other; (b) Broker has
         no authority to make representations or warranties on behalf of Lessor
         with respect to the transactions contemplated herein; (c) Lessee has in
         its sole discretion determined whether or not to accept the Lease or
         any applicable Schedule from Lessor on the pricing, terms and
         conditions thereof; and (d) Lessee hereby agrees that under no
         circumstances will Lessor have any liability to Lessee for, and Lessee
         shall indemnify, defend and save Lessor harmless from, any and all
         claims, liabilities, losses, costs and expenses (including, without
         limitation, reasonable attorneys' fees and expenses) of any nature
         whatsoever arising from any representation or warranty made by Broker
         to Lessee, or act or omission of Broker in connection with its dealings
         with the Lessee. Lessee further acknowledges and agrees that (a) Broker
         and Lessor are or may be parties to a referral agreement covering the
         terms of the referral of the Lessee to Lessor by the Broker; and (b)
         under the terms of the referral arrangement, Lessor may be obligated to
         pay the Broker a fee in connection with the funding of the Lease or any
         applicable Schedule.
     9.  Further Assurances. Lessee agrees to do such further acts and things
         and to execute or authenticate and deliver to Lessor such additional
         agreements, instruments, documents and other records as Lessor may
         reasonably require or deem advisable to effectuate the purposes of the
         Lease Documents, or to establish or maintain Lessor's interest in the
         Property. Lessee hereby grants to Lessor its power of attorney (which
         power is coupled with an interest and is irrevocable) to do such
         further acts and things and to execute or authenticate such records in
         the name of Lessee if Lessee shall fail to do so promptly after receipt
         of Lessor's request therefor or at any time (with or without prior
         request) if any Event of Default then exists (but Lessor shall have no
         obligation to do so).
     10. Affiliation. Lessee acknowledges that neither Lessee, nor any person
         that controls Lessee, nor any majority owner of Lessee, (i) is an
         employee or member of the board of directors of Merrill Lynch and Co.,
         Inc. or any of its subsidiaries, or (ii) is a holder of more than 10%
         of any class of voting securities of Merrill Lynch and Co., Inc. or any
         of its subsidiaries. For purposes of this provision, "control" means
         the power to vote 25% or more of any class of voting securities; the
         ability to control the election of a majority of directors; or the
         power to exercise a controlling influence over management policies.
     11. Headings. Captions and section and paragraph headings in this Lease are
         inserted only as a matter of convenience, and shall not affect the
         interpretation hereof.
     12. Governing Law. This Lease, and, unless otherwise expressly provided
         therein, each of the Additional Lease Documents, shall be governed in
         all respects by the laws of the State of Illinois.
     13. Severability of Provisions. Whenever possible, each provision of the
         Lease Documents shall be interpreted in such manner as to be effective
         and valid under applicable law. Any provision of the Lease Documents
         which is prohibited or unenforceable in any jurisdiction shall, as to
         such jurisdiction, be ineffective only to the extent of such
         prohibition or unenforceability without invalidating the remaining
         provisions or affecting the validity or enforceability of such
         provision in any other jurisdiction.
     14. Survival. All indemnities contained in this Lease or any Additional
         Lease Documents in any event and any other provisions which by their
         express terms are intended to survive, shall survive the execution and
         delivery of this Lease and the expiration or other termination of this
         Lease.
     15. Counterparts. This Lease may be executed in one or more counterparts
         which, when taken together, constitute one and the same agreement.
     16. Jurisdiction; waiver. Lessee acknowledges that this Lease is being
         accepted by Lessor in partial consideration of Lessor's right and
         option, in its sole discretion, to enforce the Lease Documents in
         either the State of Illinois or in any other jurisdiction where Lessee
         or the Property may be located. Lessee irrevocably submits itself to
         jurisdiction in the State of Illinois and venue in any state or federal
         court in Cook County, Illinois for such purposes, and Lessee waives any
         and all rights to contest said jurisdiction and venue and the
         convenience of any such forum, and any and all rights to remove such
         action from state to federal court. Lessee further waives any rights to
         commence any action against Lessor in any jurisdiction except in Cook
         County, Illinois. Lessor and Lessee hereby each expressly waive any and
         all rights to a trial by jury in any action, proceeding or counterclaim
         brought by either of the parties against the other party with respect
         to any matter relating to, arising out of or in any way connected with
         the Lease Documents or any of the transactions which are the subject
         matter of this Lease. Lessee further waives the right to bring any
         non-compulsory counterclaims.
         
         
         
         Page 7
         
         
         --------------------------------------------------------------------------------
         
         
     
     17. Integration. The Lease Documents constitute the entire understanding
         and represent the full and final agreement between the parties with
         respect to the subject matter hereof, and may not be contradicted by
         evidence of prior written agreements or prior, contemporaneous or
         subsequent oral agreements of the parties. There are no unwritten oral
         agreements of the parties. This Lease and the applicable Schedule
         supersedes and replaces any and all proposals, letters of intent and
         approval and commitment letters from Lessor to Lessee, none of which
         shall be considered an Additional Lease Document. Notwithstanding the
         foregoing, in the event a commitment letter contemplates multiple
         schedules and at the time of closing the first schedule not all
         schedules have been fully funded, then the terms of the commitment
         letter shall continue with respect to any such unfunded Schedules. No
         amendment or modification of this Lease or any of the Additional Lease
         Documents to which Lessee is a party shall be effective unless in a
         writing signed by both Lessor and Lessee.



IN WITNESS WHEREOF, this Lease has been executed as of this 8th day of July,
2003, effective as of the Lease Date.


DARLING INTERNATIONAL INC.

By:  /s/   Brad Phillips               
          Signature


    Brad Phillips              
          Printed Name


    Treasurer                             
          Title




Accepted at Chicago, Illinois:
MERRILL LYNCH CAPITAL, A DIVISION OF MERRILL LYNCH BUSINESS FINANCIAL
SERVICES INC.


By:

--------------------------------------------------------------------------------



Page 8
